MR. JUSTICE HOLLOWAY
delivered the opinion of the court.
This is an action in ejectment instituted by the Northern Pacific Railway Company against Frank Cash to recover possession of the northeast quarter of the northwest quarter of section 23, township 5 north, range 20 west in Ravalli county. The complaint is in the usual form. The answer admits the corporate existence of the plaintiff and denies all the other allegations of the complaint. As an affirmative defense defendant in effect alleged that for more than ten years prior to the commencement of this action he and his predecessors in interest had been in the open, notorious, adverse, continuous and exclusive possession of all that portion of the northeast quarter of the northwest quarter of section 23 lying south and west of the county road as it runs through said forty-acre tract, and prayed that his title thereto be quieted. The reply is substantially a general denial.
The trial of the cause to the court without a jury resulted . in findings in favor of the plaintiff, and from the judgment entered thereon defendant appealed. The errors assigned present one question: Does the evidence justify the conclusion that defendant did not acquire title to the disputed area by adverse possession?
The evidence discloses these facts: As early as 1889 John G. Swigert made settlement upon the northwest quarter of the northwest quarter and the south half of the northwest quarter of section 23; that he inclosed the land and later entered it and secured patent; that in fencing his land he included within the inclosure that portion of the northeast quarter of the northwest quarter lying south and west of the road, which is the tract now in controversy. Swigert continued in possession and farmed the land until 1907, when he *590sold to P. H. Edwards. Thereafter Edwards continued in possession and cultivated the land, including the area in controversy, until 1918, when he sold to Cash the land Avhieh he had purchased from Swigert. Swigert and Cash each believed that the fence along the public road marked one of the exterior boundaries of the land to which Swigert had received patent. Neither of them laid claim to any part of the northeast quarter of the northAvest quarter, but each of them believed that the area in dispute and included within the SAvigert fence constituted a part of the Swigert land. In October, 1904, the northeast quarter of the northwest quarter of section 23 was selected by the railway company with other tracts as lieu land under its congressional grant. The selection was apprOA^ed and patent issued to the railway company. During 1911 E'dwards made two applications to the railway company to lease the northeast quarter of the northwest quarter.
Although the land in controversy is within the indemnity  strip mentioned in the grant to the railway company, title did not vest in the company until the selection was made and approved in 1904. Up to that time the land was public land, subject to disposition by the Congress as it saw fit. (Kansas Pac. R. Co. v. Atchison R. Co., 112 U. S. 414, 28 L. Ed. 794, 5 Sup. Ct. Rep. 208 [see, also, Rose’s U. S. Notes].) It is elementary that the statute of limitations does not run against the government of the United States; hence as against it title to land cannot be acquired by adverse possession. (Lindsey v. Miller, 6 Pet. 666, 8 L. Ed. 538 [see, also, Rose’s U. S. Notes]; Gibson v. Chouteau, 13 Wall. 92, 20 L. Ed. 534.) Since the government did not part with its title to the land in controversy until October, 1904, it is altogether immaterial what Swigert may have done with the land prior to that date. (Clark v. Barnard, 15 Mont. 176, 38 Pac. 834.) Nothing that he could do could set the statute of limitations in motion. Under the most favorable view, *591the statute commenced to run in October, 1904; hence the adverse possession of Swigert and Edwards, his successor, if it was adverse, had not ripened into title in 1911, when Edwards applied to lease the land. If we assume that from 1904 to 1911 Swigert and Edwards successively claimed the  disputed area and held it adversely, the application by Edwards to lease the land in October, 1911, was prima facie a recognition of the railway company’s paramount title which operated to break the continuity of his adverse holding, and since this action was commenced before the expiration of ten years from October, 1911, the statutory period never elapsed so as to give rise to defendant’s claim of title by prescription.
The foregoing as general principles of law are not ques- tioned by defendant, and neither is it controverted that Edwards applied to the railway company in 1911 to lease this disputed area. Defendant contends, however, that Edwards held the land adversely and that his application to lease did not toll the statute, since he did not know at the time of his application that any part of the land applied for was within his own inclosure. By taking detached portions of Edwards’ testimony and weaving them into a connected story, support may be found for this contention; but his testimony as a whole certainly suggests a grave doubt whether he did hold adversely up to October, 1911, or subsequently. It must be •conceded that the legal title to the disputed area was in the railway company from 1904 to 1914 at least. Edward’s testimony is to be read in the light of these fundamental rules: (a) Possession of real estate may be open and notorious and still not be adverse, (b) The occupation of property by one not the owner is deemed to have been under and in subordination to the legal title, (c) The question of adverse possession is one of intention. The intention is to be discovered from all the surrounding circumstances. (Blackfoot Land Development Co. v. Burks, 60 Mont. 544, 199 Pac. 685.)
*592For the purpose of illustrating the testimony, a plat of the northwest quarter of section 23' is submitted:



The three forty-acre tracts each marked “ 1 ” belonged to Edwards at the time he made application to lease. For each of these tracts he held a, deed from Swigert. The forty marked (<3” was included in his application to lease. The dotted lines show substantially the location of the road and also the fence, which inclosed with the Edwards land the triangular piece which is the area in dispute. A portion of Edwards’ testimony follows: “Q. That land lying south and west of the fence, did you elaim that? A. No, some railway land, I never claimed to own that.. * * * All the land was below the road that I owned on the right-hand side going up. Q. Did it go up to the fence? Did you claim right up to the fence? A. I did so far as I know. Whether there was any land inside there that didn’t belong to me, I don’t know. Q. You claimed all of it? A. I never had" it surveyed, never run the lines out. Q. You claimed to own all of it? A. It was inside the fence the same as when I bought it. I don’t claim to own and don’t claim to know who does own it. Q. And that is what you sold to Mr. Cash? A. What I sold to Mr. Cash I had a deed for. Q. And you *593intended that to include all the land that you had under fence? A. Not necessarily, if there was any land I didn’t own. I never surveyed it. The road is in the same place now that it was when I bought the land and years before I bought it. * * * Q. Did you pay the taxes on it? A. Not that I know of. I just paid the taxes on what I had a deed for. " * ° Q. All the land you claim is—• A. Right on the deed. You can see the deed, the deed I got from Swigert. * ° * Q. But you never intended to lease from the railway company any land that you had already fenced 'and had under cultivation? A. I did not know I had any inside the fence. * * ís Q. You thought the fence was the boundaries of the land when you bought the land? A. Yes, the land inside the fence. * * * Q. At the time you made application to lease the northeast quarter of the northwest quarter you did not know your fence included any of the forty? A. I did not. Q. And you were not at that time claiming any railway land? A. No. Q. You never did claim any railway land? A. No, I did not.”
He testified that until the survey was made in 1919 or 1920 he assumed that the fence was on the boundary line. Whatever may be said of this testimony, it comprises only a portion of the evidence which reflects upon Edwards’ claim of adverse possession and his claim that he did not know that any railway land was included by his fence at the time he made application to lease.
Frank Cash, the defendant, testified that at the time he purchased, Edwards told him that there was railway land within the inclosure—land which he (Edwards) had purchased from the railway company.
Mr. Cooney, an employee of the land department of the railway company, testified that in 1911 he went to see Edwards concerning the northeast quarter of the northwest quarter of section 23; that at that time Edwards claimed to have the land under lease from the railway company but refused to produce the lease; that witness ascertained that the *594claim was wholly unfounded, but that Edwards had been using this land for some considerable time; that the railway company refused to lease to Edwards unless he would pay some rental for the use which he had made of the land; that later in the same year he again called upon Edwards concerning a lease of this land, and that Edwards then told him that he did not want the lease, but that his partner,' Strange, wanted it; and that Edwards did not at any time make claim to the disputed area. M. E. Persons, also an employee of the land department of the railway company, testified that he met Edwards in 1918 and had a conversation with him concerning the area in dispute; that Edwards told him that he had sold his holdings in that vicinity and did not want to buy any railway land, but that Edwards did not make any claim to the area in dispute. Edwards testified that ~W. A.. Strange had acted as his agent in procuring the purchase of the Swigert land. Strange testified to the same fact, and further that at the time the purchase was made, Swigert told him that there was railway land within the inclosure but that it could be purchased from the railway company; that he communicated this information to Edwards; that Edwards frequently referred to the land as railway land and at one time claimed to have a lease upon it.
From the testimony the trial court was fully justified in finding as a fact that Edwards did not intend to claim any part of the disputed area adversely to the railway company. The court found that Edwards made application to lease the northeast quarter of the northwest quarter of section 23 in 1911, but did not find specifically that he knew that a portion was included within his own inelosure. If such a finding was necessary to support the judgment, it would be implied, and it could 'be found fairly from this testimony.  It may be conceded that originally the disputed area was included by Swigert through mistake as to the boundary line of his patented land and that he believed that the fence was on the true line. Likewise we may assume for the *595purposes off this appeal that Edwards also believed that the fence was upon the true boundary line. The mere fact of the mistake is not material one way or the other. The rule was stated by this court in Rude v. Marshall, 54 Mont. 27, 166 Pac. 298, as follows: “"Where a person, acting under a mistake as to the true boundary line between his land' and that of another, takes possession of land of another, believing it to be his own up to a mistaken line, claiming title to it and so holds, the holding is adverse, and, if continued for the requisite period, will give title by adverse possession. And the fact that on taking possession he had no intention of taking what did not belong to him, or claimed that he had no desire or intention to take any land belonging to the adjoining owner, or that he would have surrendered possession if he had known that the land in dispute was not within the calls of his deed, or that the owner of the record title was ignorant of the location of the true boundary line or of the fact that the land was his, or supposed that the adverse occupant intended to claim only what he actually owned, or the fact that both owners were mistaken as to the true boundary line, does not affect the operation of the rule.”
As observed heretofore, the question of adverse possession is one of intention; hence it follows that where the occupation is by mistake and with no intention on the part of the occupant to claim as his own land which does not belong to him but with the intention to claim only to the true line, wherever it may be, the holding is not adverse. (2 C. J. 139.) In other words, it is not the presence or absence of the mistake which enters into the determination of the question, but the presence or absence of the requisite intention to claim title which gives character to the entry and determines the question of disseizin. (1 Cyc. 1038.)
In order to constitute the possession of this disputed area adverse, it must have been held with the clear intention on the part of Edwards to claim to the fence as the true line, *596whether it was the true line or not. If his intention was to claim to the fence only upon the assumption that it was on the true line, the intention was conditional and the possession not adverse. (Edwards v. Fleming, 83 Kan. 653, 33 L. R. A. (n. s.) 923, and note, 112 Pac. 836.) Further- more, the failure of Edwards to assert any claim to the disputed area when the demand was made upon him by the railway company to pay rent for his use of the land may be considered fairly as additional evidence that he recognized the paramount title of the company. (Cutting v. Burnes, 57 App. Div. 185, 68 N. Y. Supp. 269.) In the deed from Swigert to Edwards and in the deed from Edwards to Cash there is not any mention made of the disputed ai*ea. Neither Swigert, Edwards nor Cash claimed the disputed area under any written instrument. But if the possession of Swigert and Edwards was adverse and that possession ripened into title by prescription, the title remains in Edwards, for it is perfectly apparent from this record that Edwards did not assume to transfer to Cash the disputed area. Edwards entered into possession under his deed from Swigert and manifestly held and asserted his right to possession under that deed and not otherwise. Two presumptions obtain with respect to the possession of real estate: (1) That the possession  is held subservient to the legal title (see. 9018, Rev. Codes 1921); and (2) that where possession is held under a deed it is presumed that the grantee entered into his possession under the deed, claiming title only to the land described therein, and that his possession was restricted to the premises granted (Fuller v. Worth, 91 Wis. 406, 64 N. W. 995).
It is our conclusion that the defendant did not overcome either of these presumptions and that the evidence justifies the inference that with full knowledge of the facts Edwards applied for a lease upon the area in dispute. Under the view most favorable to defendant, the utmost that can be *597said is that the evidence under the material issues is in conflict.
From these premises the conclusion follows .that the judgment is correct, and accordingly it is affirmed.

Affirmed.

Mr. Cheep Justice Callaway and Associate Justices Cooper, Galen and Stark concur.